--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Bonds.com Group, Inc. 8-K [bonds-8k_0604.htm]
 
 
Exhibit 10.2
 
 
NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE
HAS BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES
ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.


BONDS.COM GROUP, INC.


SECURED CONVERTIBLE PROMISSORY NOTE


U.S. $[             ]
May ___, 2010





This SECURED CONVERTIBLE PROMISSORY NOTE (this “Note”) is made as of the ___ day
of May ___ 2010, by Bonds.com Group, Inc., a Delaware corporation (the “Company”
or the “Maker”), in favor of [_____________] or its assigns (“Payee”).


RECITALS


WHEREAS, this Note is being issued pursuant to and in connection with a Secured
Convertible Note and Warrant Purchase Agreement dated May ___, 2010 (the
“Purchase Agreement”) among the Maker, the Payee and certain other Purchasers
set forth therein.  Capitalized terms used in this Note and not defined shall
have the meanings given to them in the Purchase Agreement.


NOW, THEREFORE, for and in consideration of the mutual agreements herein
contained, and for and in consideration of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Maker and Payee hereby covenant and agree as set forth below.


FOR VALUE RECEIVED, Maker hereby promises to pay to the order of Payee, the
principal sum of [_______________ DOLLARS ($________)], or such lesser amount as
may from time to time be otherwise owing from Maker to Payee under this Note,
together with interest on the principal amount from time to time outstanding
hereunder accrued from the date hereof at the rate and in the manner set forth
below.  All payments of principal or interest or both shall be paid as set forth
below, and each such payment shall be made in lawful money of the United States
of America.


This Note is subject to the following terms and conditions:


1.           Payments of Principal and Interest.
 
 
(a)          Repayment.  Unless otherwise repaid, exchanged, extended or
converted as provided herein, the entire unpaid principal balance of this Note,
together with all accrued but unpaid interest thereon, shall be due and payable
in full on May ___, 2011 (the “Initial Maturity Date”).  Payee’s conversion
rights shall be extinguished upon payment in full of all principal and accrued
interest and all other amounts due hereunder on or after the Initial Maturity
Date.  Interest shall accrue and be payable in arrears on the Initial Maturity
Date.

 
 

--------------------------------------------------------------------------------

 
 
(b)          Extension.  The holders of a majority in principal amount of all
principal outstanding under the Notes (the “Majority Holders”), by written
notice delivered to the Company not later than ten (10) days prior to the
Initial Maturity Date, shall have the right to extend the maturity of this Note
and all other Notes for a period of one year (the “Extension Right”); provided,
however, that the Majority Holders shall not be permitted to exercise the
Extension Right (and any prior exercise of such right shall be deemed rescinded
and such exercise and any Additional Warrants (as defined below) shall be deemed
of no force or effect) without the Company’s consent if the twenty trading-day
trailing average closing price of the Company’s Common Stock (or twenty
trading-day trailing average closing bid and ask prices of the Company’s Common
Stock if it is not listed on a securities exchange) equals at least $0.75
(subject to appropriate adjustment in the event of any stock dividend, stock
split, combination or similar recapitalization affecting such shares) at any
time prior to the Initial Maturity Date.  The Majority Holders may exercise the
Extension Right with respect to all, but not less than all, Notes.  If the
Extension Right is exercised as provided in the first sentence of this Section
1(b), then: (i) the entire unpaid principal balance of this Note and all other
Notes, together with all accrued but unpaid interest thereon, shall be due and
payable on the date one year after the Initial Maturity Date (such date, the
“Extended Maturity Date”); (ii) interest shall accrue and shall instead be
payable in arrears on the Extended Maturity Date; and (iii) the Company shall
issue to the Payee and the holders of all other Notes additional Warrants (the
“Additional Warrants”) to purchase such number of the Company’s Common Stock as
shall equal the principal amount outstanding under the applicable holders’ Note
multiplied by two, which Additional Warrants shall be in the form of Warrant
attached as an exhibit to the Purchase Agreement, except that the exercise price
per share of Common Stock shall be $0.50.


(c)           Prepayment.


(i)           Prior to the Initial Maturity Date, the Company may prepay and
retire this Note at any time at its option upon payment of all principal and
accrued interest plus an amount equal to 3.5% of the principal amount (the
“Prepayment Premium”); provided that the Company may prepay and retire this Note
without payment of any Prepayment Premium if (A) this Note is prepaid in
connection with a Qualifying Change of Control, or (B) the twenty trading-day
trailing average closing price of the Company’s Common Stock (or twenty
trading-day trailing average closing bid and ask prices of the Company’s Common
Stock if it is not listed on a securities exchange) equals at least $0.75
(subject to appropriate adjustment in the event of any stock dividend, stock
split, combination or similar recapitalization affecting such shares) at any
time prior to the prepayment date.


(ii)           If the Company desires to prepay the note before the Initial
Maturity Date, upon the occurrence of (A) written notice from the Company of its
intent to prepay the note, and (B) receipt of funds for the prepayment, the
Payee shall have 15 days starting from the receipt of such notice and funds to
(X) accept the prepayment of principal, interest and prepayment premium in cash
or (Y) reject the prepayment and elect to convert its principal, interest and
prepayment premium into Common Stock of the Maker at a conversion price of
$0.375 per share by returning the principal, interest and prepayment premium to
the Company not later than 5:00 PM, New York City time, on the 15th day
following receipt of such payment, along with interest on all such amounts at
the prime rate of interest then most recently published in the Wall Street
Journal and a written election to convert signed by the Payee.

 
 

--------------------------------------------------------------------------------

 

(ii)           If the Extension Right is exercised and the Company has issued
the Additional Warrants, the Company may prepay and retire this Note at any time
at its option with paying any Prepayment Premium or any other premium or
penalty.


(d)          Manner of Payment.  Maker shall send a written notice to the Holder
not less then 15 days prior to the Initial Maturity Date requesting that the
Payee inform the Maker as to whether the Payee wishes to have the outstanding
principal and interest due under this Note repaid on the Initial Maturity Date
in either: (i) immediately available funds, or (ii) shares of Common Stock at a
price per share equal to the then existing Conversion Price (as defined below)
(the “Form of Payment Instruction”).  The Payee shall provide the Form of
Payment Instruction to the Maker in writing no later then three days prior to
the Maturity Date.  Maker shall make payment in accordance with the Form of
Payment Instruction and the terms of this Note no later than 5:30 p.m. E.S.T. on
the date when due.  Each payment of principal and of interest shall be paid by
Maker without setoff or counterclaim to Payee at Payee’s address set forth
below, or to such other location or accounts within the United States as Payee
may specify in writing to Maker from time to time.  Notwithstanding the
foregoing, in the event that the Maker does not receive the Form of Payment
Instruction within the time frame set forth above, the Maker shall be entitled
to choose whether to repay the Note in immediately available funds or shares of
Common Stock.
 
(e)           Cancellation; Surrender.  After all amounts owed on this Note have
been satisfied in full and/or all amounts due under this Note have been
converted into Common Stock, this Note will be surrendered to Maker, duly
endorsed, at the principal offices of Maker or any transfer agent for
Maker.  Payee shall also execute and deliver any ancillary agreements as may be
reasonably requested to effect the exchange of this Note.  Maker shall pay any
and all issue and other taxes, if any, that may be payable in respect of any
issue or delivery of the securities hereunder.
 
2.            Interest Rate.
 
(a)           This Note will bear interest at the rate of nine percent (9%) per
year, from the date hereof to and including the date of payment, exchange or
conversion of this Note.  Interest on this Note shall be calculated on the basis
of actual days elapsed and a 360-day year of twelve 30-day months, compounded
annually.
 
(b)           Interest on this Note shall be due and payable on the earlier of
(i) conversion of the Notes by the Payee or (ii) the Initial Maturity Date or,
if the Extension Right is exercised, the Extended Maturity Date (each such date,
an “Interest Payment Date”), except that if such date is not a business day then
the Interest Payment Date shall be the next day that is a business day. Any
accrued interest that is not otherwise paid in cash or in shares of Common Stock
on the applicable Interest Payment Date (whether due to Maker’s inability to pay
such interest in cash or in shares of Common Stock) shall automatically, and
without any action on the part of Maker, accrue and be added to the outstanding
principal and interest due under the Note on such Interest Payment Date.
 
(c)           Interest shall be paid in the same form (i.e. cash or share of
Common Stock) as the form in which the associated principal amount is paid.
 
3.           Voluntary Conversion.
 
(a)           Generally.  At any time at which there is principle or interest
outstanding under this Note, the Payee shall be entitled upon written notice to
the Maker to convert all of the principal and interest due hereunder into shares
of Common Stock of the Maker. Such Conversion shall occur upon the date of the
provision of such written notice and shall be effectuated at a price (the
“Conversion Price”) per share equal to the lower of: (i) $0.375 per share
(subject to appropriate adjustment in the event of any

 
 

--------------------------------------------------------------------------------

 

stock dividend, stock split, combination or similar recapitalization affecting
such shares) and (ii) the price per share (subject to appropriate adjustment in
the event of any stock dividend, stock split, combination or similar
recapitalization affecting such shares) of any shares of Common Stock sold by
the Company to any person or entity other then pursuant to an Excluded
Transaction (as defined below) while this Note is outstanding.  For the purposes
hereof, the term “Excluded Transaction” shall mean the issuance of options
and/or restricted stock to employees and consultants of the Maker and approved
by the board of directors of the Maker (or its Compensation Committee).
 
(b)          Mechanics of Conversion.  No fractional shares of the Maker’s
capital stock will be issued upon conversion of this Note.  In lieu of any
fractional share to which the Payee would otherwise be entitled, the Maker will
pay to the Payee in cash the amount of the unconverted principal and interest
balance of this Note that would otherwise be converted into such fractional
share.  Upon conversion of this Note pursuant to this Section 3, the Payee shall
surrender this Note, duly endorsed, at the principal offices of the Maker or any
transfer agent of the Maker.  At its expense, the Maker will, as soon as
practicable thereafter, issue and deliver to such Payee, at such principal
office, a certificate or certificates for the number of shares to which such
Payee is entitled upon such conversion, together with any other securities and
property to which the Payee is entitled upon such conversion under the terms of
this Note, including a check payable to the Holder for any cash amounts payable
as described herein.  Upon conversion of this Note, the Maker will be forever
released from all of its obligations and liabilities under this Note with regard
to that portion of the principal amount and accrued interest being converted
including without limitation the obligation to pay such portion of the principal
amount and accrued interest.
 
4.            Events of Default.  The following are “Events of Default”
hereunder:
 
(a)           any failure by Maker to pay when due all or any principal or
accrued interest hereunder;
 
(b)           any representation or warranty made by or on behalf of Maker in
the Purchase Agreement proves to have been incorrect, false or misleading in any
material respect on the date of which made;
 
(c)           any failure by Maker to perform any covenant or agreement under
this Note or any other Transaction Document and such failure shall remain
uncured for a period of fifteen (15) days after receipt by Maker of written
notice of such failure from the Agent;
 
(d)           if Maker or any of its material subsidiaries shall (i) apply for
or consent to the appointment of a receiver, trustee, custodian or liquidator or
any of its property, (ii) admit in writing its inability to pay its debts as
they mature, (iii) make a general assignment for the benefit of creditors, (iv)
be adjudicated bankrupt or insolvent or be the subject of an order for relief
under Title 11 of the United States Bankruptcy Code, (v) file a voluntary
petition in bankruptcy or a petition for bankruptcy, reorganization, insolvency,
readjustment of debt, dissolution or liquidation, or an answer admitting the
material allegations of a petition filed against it in any proceeding under any
such law and such petition or proceeding shall remain undismissed or unstayed
for thirty (30) days, or (vi) take or permit to be taken any action in
furtherance of or for the purpose of effecting any of the foregoing;
 
(e)           any dissolution, liquidation or winding up of Bonds.com. or any
substantial portion of their businesses;
 
(f)           any cessation of operations by Bonds.com, Inc. or Bonds.com, Inc.
is otherwise generally unable to pay its debts as such debts become due; or


 
 

--------------------------------------------------------------------------------

 

(g)           if a default with respect to payment of indebtedness of $100,000
or more occurs under any other loan agreement, note or other instrument or
evidence of indebtedness of Maker and continues beyond any applicable grace
period therein provided.
 
Provided, however, that with respect to any Event of Default (other than under
Sections 5(a) (with respect to payment of principal), 5(d), or 5(e)), the Maker
shall have ten (10) business days to cure such Event of Default following the
receipt of a written notice of such Event of Default from the Agent.
 
5.           Remedies on Default.  If any Event of Default shall occur and be
continuing, then the entire principal and all accrued interest under this Note
shall, upon written notice by the Agent to the Payee (except in the case of an
Event of Default under Section 5(d) or 5(e) above, in which event acceleration
shall be automatic), become immediately due and payable, without notice or
demand and such principal and accrued interest shall be paid by the Maker in
accordance with the provisions of Section 1(d) hereof.  Payee acknowledges and
agrees to the provisions of Section 7(i) of the Purchase
Agreement.  Additionally, upon an Event of Default at the Initial Maturity Date
or any Extended Maturity Date pursuant to Section 5(a), the interest rate under
this Note shall be increased to 20% (or such lower maximum rate as if lawfully
permitted) from such Initial Maturity Date or Extended Maturity Date until the
date the applicable amounts are paid.
 
6.           Certain Waivers.  Except as otherwise expressly provided in this
Note, Maker hereby waives diligence, demand, presentment for payment, protest,
dishonor, nonpayment, default and notice of any and all of the foregoing.
 
7.           No Impairment.  Maker will not, by amendment of its articles of
incorporation, bylaws, or through reorganization, consolidation, merger,
dissolution, sale of assets, or another voluntary action, avoid or seek to avoid
the observance or performance of any of the terms of this Note, but will at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such action as may be necessary or appropriate in order to protect
the rights of Payee against impairment.


8.           Amendments.  This Note may not be changed orally, but only by an
agreement in writing and signed by (a) the Company and (b) the Agent.  Any
amendment or waiver effected in accordance with this Section 8 shall be binding
upon Payee and each transferee of this Note and the Company.


9.           GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL.  THIS NOTE SHALL
BE DEEMED TO BE A CONTRACT MADE UNDER THE LAWS OF THE STATE OF NEW YORK AND
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK. MAKER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE FEDERAL AND STATE COURTS
LOCATED IN NEW YORK COUNTY, NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF,
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH STATE OF NEW YORK
OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. NOTHING IN THIS NOTE
OR ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS NOTE TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.


 
 

--------------------------------------------------------------------------------

 

10.           Notices. All notices and communications shall be in writing and
shall be delivered pursuant to the addresses and consistent with the procedures
set forth in the Purchase Agreement.
 
11.           Transaction and Enforcement Costs.  In the event that Agent shall,
after the occurrence and during the continuance of an Event of Default (and
provided that Agent shall be permitted, at such time, to enforce its rights
hereunder and retain payments received hereunder), turn this Note over to an
attorney for collection, Maker shall further be obligated to Agent for their
reasonable attorneys’ fees and expenses incurred in connection with such
collection as well as any other reasonable costs incurred by Agent in connection
with the collection of all amounts due hereunder.
 
12.           Loss, Theft, Destruction or Mutilation of Note.  Upon notice by
Payee to Maker of the loss, theft, destruction or mutilation of this Note, and
upon surrender and cancellation of this Note, if mutilated, Maker, as its
expense, will make and deliver a new note of like tenor, in lieu of this Note,
subject to receipt of an Affidavit of Loss by the Company and reasonably
satisfactory indemnification (as determined by the Company).
 
13.           Successors and Assigns.  This Note and the obligations and rights
of Maker hereunder, shall be binding upon and inure to the benefit of Maker, the
holder of this Note, and their respective successors and assigns.  This Note
shall not be assigned by the Maker or Payee whether by contract or by law, or in
a merger or any other similar transaction.
 
14.           Severability.  In the event that any provision of this Note
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Note will continue in full force and effect without
said provision and the parties agree to replace such provision with a valid and
enforceable provision that will achieve, to the extent possible, the economic,
business and other purposes of such provisions; provided, however, that no such
severability will be effective against a party if it materially and adversely
changes the economic benefits of this Note to such party.


15.           Further Assurances.  Maker and its agents shall each cooperate
with Payee and use (or cause its agents to use) its best efforts to promptly (i)
take or cause to be taken all necessary actions, and do or cause to be done all
things necessary, proper or advisable under this Note and applicable laws to
consummate and make effective all transactions contemplated by this Note as soon
as practicable following the request of Payee, and (ii) obtain all approvals
required to be obtained from any third party necessary, proper or advisable to
the transactions contemplated by this Note.
 
16.           Usury.  Notwithstanding any provision to the contrary contained in
this Note, or any and all other instruments or documents executed in connection
herewith, Maker and Payee intend that the obligations evidenced by this Note
conform strictly to the applicable usury laws from time to time in force.  If,
under any circumstances whatsoever, fulfillment of any provisions thereof or any
other document, at the time performance of such provisions shall be due, shall
involve transcending the limit of validity prescribed by law, then, ipso facto,
the obligation to be fulfilled shall be reduced to the limit of such validity.
 
 
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Maker has duly caused this Note to be signed on its behalf,
in its company name and by its duly authorized officer as of the date first set
forth above.
 
 

   
BONDS.COM GROUP, INC.
         
By:
 
   
Name:
Michael Sanderson
   
Title:
Chief Executive Officer